department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil dear this letter is in reference to your request from your authorized representative you are requesting rulings whether your establishment of a central counterparty structure pursuant to which you will become the central counterparty to transactions that take place in the markets you administer will affect your status as an organization described in sec_501 c or will give rise to income from an unrelated_trade_or_business within the meaning of sec_513 facts you are recognized as an organization exempt from federal_income_tax under sec_501 c you are organized and operated for the purpose of improving the business conditions of the power and electricity line_of_business with the meaning of sec_1 c -1 you are mandated by the federal energy regulatory committee ferc to ensure reliable supplies of power adequate transmission infrastructure and competitive wholesale prices of electricity you are designated as a regional transmission organization rto by ferc ferc is responsible for regulating the transmission and wholesale sale of electric energy in interstate commerce to ensure reliability of electric service nondiscriminatory access to transmission facilities and that rates charged are reasonable prior to your creation ferc directly regulated the vertically integrated utilities that owned generation transmission and distribution facilities in your region as part of the process of deregulation and the introduction of market competition into the wholesale electricity market ferc charged you with providing independent open and fair access to electricity transmission systems facilitating market-based wholesale electricity rates and ensuring effective and reliable management and operation of the bulk power system in your region this includes the responsibility of ensuring that rates charged for transmission and the wholesale sale of electric energy are reasonable in furtherance of your responsibilities you administer markets for the wholesale purchase and sale of electric energy and related products and services in order to cover your operating_expenses you collect fees from the producers and wholesale purchasers of electric power in your region these fees as well as the rules and procedures for the electricity markets you administer are set forth in your tariffs which must be approved by ferc the contracts agreements or transactions offered under your ferc-approved tariffs are for the wholesale purchase and sale of electric energy and related products and services during the first calendar_quarter next year you plan to begin offering related financial transactions which do not involve physical delivery of electricity currently you administer a real-time energy imbalance market whereby market participants can compare real-time prices from many sources to make the most cost-effective decisions to purchase or sell energy into the market additionally you settle the various positions of the market participants on an aggregate basis and both collect and remit payments to the market participants on a weekly basis while you act as the administrator of the markets clearing and settling purchases and sales by market participants you currently do not take title to the electric energy or related products and services purchased and sold in the markets additionally you have been approved by ferc to develop and administer additional more advanced markets which will provide additional benefits to current and new market participants you are currently in the development stage and have received conditional approval from ferc of tariff changes to implement your new market ferc monitors the credit practices of the wholesale electric markets in its order no credit reforms in organized wholesale electric markets oct ferc 1j61 and its order no 41-a credit reforms in organized wholesale electric markets date ferc 1j61 ferc raised a question about the ability of an rto or an independent system operator iso in the event of the bankruptcy or a market participant to set off or net the market positions of the bankrupt market participant ferc's concern is that an iso or rto might not satisfy the mutuality requirement for setoff when those obligations are based upon different purchase and sale transactions because there is potential ambiguity as to the role of the iso and rto in the transactions ferc therefore directed you as well as other isos and rtos to submit a compliance filing with a proposed tariff revision that includes one or the following options establish yourself as a central counterparty to transactions with market participants require market participants to provide a security_interest in their transactions in order to establish collateral requirements based on net exposure propose another alternative which provides the same degree of protection as the two above-mentioned methods or choose none of the three above alternatives and instead establish credit requirements for market participants based on their gross obligations in response to the specific ferc orders above you intend to pursue option tariff amendments proposing to establish yourself as the central counterparty to all transactions that take place in the new market you will administer specifically you will take title to the electric energy and related products purchased and sold in the markets you represent that your role as central counterparty will not affect the clearing price because the prices you pay to providers will exactly match the prices you receive from the sellers you concluded that option is the best balance between i fostering market liquidity and efficiency and ii minimizing the risk of defaults all transactions in which you engage will be pursuant to a ferc-approved tariff the revisions to the tariff establishing you as centr4al counterparty will be filed with ferc and will go into effect only if approved by ferc you have represented that your proposed activities as the central counterparty to transactions in the markets you administer i will not require an amendment to any of your organizing documents or any change in your organization ii will require only minor revisions to your ferc-approved tariff iii will result in no net_profit_or_loss to you and iv will not directly affect market clearing prices for electric energy and related products and services in the wholesale electric markets you administer you have also represented that you are not aware of any statute or law that prohibits a government from acting as or performing the functions of an rto and that your operations will not change materially following your assumption of the central counterparty role rulings requested your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions consummated through the markets you administer will not adversely affect your status as an organization exempt from federal_income_tax under sec_501 c the revenues you receive by virtue of being the central counterparty to transactions consummated through the markets you administer will not be classified as income from an unrelated_trade_or_business within the meaning of sec_513 law sec_501 c provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 a imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c i r c sec_512 a states that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the applicable deductions and computed with the modifications in sec_512 sec_513 provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption under sec_501 sec_1 c -1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_1_513-1 d provides in general that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 d provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis ruling as an rto for your particular region you improve the business conditions of the power and electricity line_of_business by being responsible for administering the market-based regulation of the wholesale electricity market and ensuring that rates charged for transmission and sale of electric energy are reasonable pursuant to ferc's mandate you ensure reliable supplies of power adequate transmission infrastructure and competitive wholesale prices of electricity your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions in the markets you administer is a response to credit reforms mandated in ferc order nos and 741-a your activities as the central counterparty will not require an amendment to any of your organizing documents though certain revisions to your ferc-approved tariff will be required for implementation of the central counterparty structure these revisions must be approved by ferc prior to implementation as central counterparty you will take title for a brief period of time to the electric energy and related products that are the subject matter of those transactions your role as a central counterparty will not affect the clearing price because the prices you pay to producers will exactly match the prices you receive from the wholesale purchasers apart from taking title to electric energy and related products in your capacity as central counterparty your market administration activities will remain essentially the same your activities as the central counterparty will result in no net_profit_or_loss to you by mandating the isos and rtos revise their tariffs to implement enhanced credit practices ferc has established how you must conduct your market administration activities to provide for the nondiscriminatory and efficient transmission of electric energy a default by one or more market participants could lead to a larger default in the market disrupting services and the flow of electricity as well as raising the costs of doing business in the electricity market and a corresponding increase in rates paid_by acting as the central counterparty you will be able to offset the obligations of a defaulting participant against payments owed to that participant reducing the impact of one participant's default on the operations of other participants the market participants are not able to do this themselves because of the clearing price system you use and the lack of contract privity with the defaulting party your sole purpose in acting as a central counterparty is to reduce the disruptions caused by a participant's default and in turn fulfill your responsibility for administering the market-based regulation of the wholesale electricity market and ensuring that rates charged for transmission and sale of electric energy are reasonable in line with your exempt_purpose within the meaning of sec_1 c -1 you will not generate any net_income from the activity accordingly the implementation of the central counterparty structure and your activities as the central counterparty to each transaction in the markets you administer will not adversely affect your status as an exempt_organization described in sec_501 c as compared to your previous operations ruling sec_513 defines the term unrelated_trade_or_business as any trade_or_business which is not substantially related to the performance of an organization's exempt_purpose sec_1_513-1 d states that a trade_or_business in substantially related to an organization's exempt_purpose if it contributes importantly to the accomplishment of that purpose as stated above by acting as a central counterparty you will reduce the disruptions caused by a market participant's default this contributes importantly to the accomplishment of your exempt_purpose of improving the business conditions of the power and electricity line_of_business by administering the market based regulation of the wholesale electricity market and ensuring that rates charged for transmission and sale of electric energy are reasonable therefore acting as a central counterparty is substantially related to your exempt_purpose and will not constitute an unrelated_trade_or_business within the meaning of sec_513 rulings accordingly based on the facts and circumstances discussed above we rule as follows your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions consummated through the markets you administer will not adversely affect your status as an organization exempt from federal_income_tax under sec_501 c the revenues you receive by virtue of being the central counterparty to transactions consummated through the markets you administer will not be classified as income from an unrelated_trade_or_business within the meaning of sec_513 these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited as precedent if there are any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mike seto manager exempt_organizations enclosure notice
